DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1 and 6 are amended. Claims 1 – 2, 4-7, 9, 11-15, and 18-20 are pending and ready for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
The Examiner has reviewed the Applicant’s arguments in their entirety (Pages 6 – 10)

	The Applicant states (Page 9):


    PNG
    media_image1.png
    174
    636
    media_image1.png
    Greyscale

	
The Examiner’s arguments is based upon a piecemeal analysis of the prior art.  The Examiner respectfully reminds the Applicant one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Applicant (Page 9) merely provides an overview or Synopsis of Rao, Gokurakuji, and TNOVA but fails to disclose how specific features recited by the Examiner do not allow one of ordinary skill in the art to solve and/or contemplate the limitations.

The Applicant states (Page 7):

    PNG
    media_image2.png
    667
    667
    media_image2.png
    Greyscale


The Examiner notes the Applicant’s arguments are improper. The Applicant merely references MPEP 2142 and/or MPEP 2143.01 but does not provide any context with respect to the presented evidence and motivations in the prior art rejections.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

The Examiner notes for purposes of appeal the utilization of programming languages (e.g. REST API’s) is well known and conventional in the art.  As an example, Metri (ETSO: End-To-End SFC Orchesration Framework) utilizes programming languages to increase the efficiencies of an orchestration framework. Metri states (Page 903, Colum 1):


    PNG
    media_image3.png
    530
    674
    media_image3.png
    Greyscale


The Examiner notes the Applicant’s criticism of the Python Language ( see Page 8) “ ... Phython is different from the feature of the claims” but the Applicant’s specification provides no teachings of how Python produces any undesirable effects are unexpected results.  The Examiner has reviewed the Applicant’s file wrapper in its entirety and finds no evidence of unexpected results with respect to any programming language.


 The Examiner has withdrawn the 35 USC 112(a) and 35 USC 112(b) rejections from the Non Final Rejection 2/17/2022.

Allowable Subject Matter

The Examiner notes subject matter detailed in the Applicant’s specification below ([0054]) may potentially place the Application in condition for allowance:


    PNG
    media_image4.png
    512
    1269
    media_image4.png
    Greyscale



 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4 – 7, 11, 13 – 15, 17 – 18 and 20   are rejected under 35 USC 103 as being unpatentable over Rao (US 2018/0241635) and in further view of Gokurakuji (US 2018/0004576) and in further view of TNOVA, “Network Functions As A Service Over Virtualized Infrastructures”, September 30th, 2015.
Regarding claim 1,    Rao discloses an operating method of a device for network function
virtualization (NFV) in a communication system, comprising:
obtaining a virtual network function descriptor (VNFD) (Rao;
see e.g. [0050] “ ... at least one application VNF descriptor ... at least one infrastructure VNF descriptor ...”
see e.g. [0051] “The management plane entity accesses data from the at least one VNFD-A o config an application function (NF-A)  of the at least one VNF ...”

 see e.g. abstract “ ... the method comprises actions of accessing descriptor entities (DE) that each DE describes deployment and operation behavior of the NF entity ...”
see e.g. [0076] “The NF entity can be selected from a VNF entity ...”
see e.g. [0101]); 
identifying  a virtual network function (VNF) configuration information expressed in a programming language, the VNF configuration information being included in the VNFD  (Rao;;Rao teaches configuration scripts are generated which comprises configuration information to be identified in association with templates associated with conventional programming languages;
see e.g. [0052] “ ... A-CM generates an application configuration script for execution by the at least one NF-A of the VNF ...”
see e.g. [0050] “... at least one infrastructure VNF descriptor (VNFD-I) accessible thereby ...”
see e.g. [0051] “ ... accesses data from the at least one VNFD to conFIG. An application function ...”
see e.g. [0101] “The VNFD ... comprises a template that describes the deployment and/or operational behavior of the VNF ...”);
determining the VNF resource information based on the VNF configuration information expressed in the programming language, via an NFV management and orchestration device (Rao;
see e.g. [0084] “ The infrastructure configuration script 208 may comprise infrastructure level parameters and workflows  ... resource allocation and partition settings”
see e.g. [0082] “ The application configurations script 203 may comprise application-level parameters ... load balancing settings, redundancy mode settings and/or IP addresses”
see e.g., [0009], [0056]); and
transmitting a VNF generation request message comprising the VNF resource information  (Rao; 
see e.g. [0049] “ ... issuing a request to update a configuration of an NF in accordance with a policy in each accessed DE ...” 
see e.g. [0140], [141] , see e.g. , Fig. 6, Fig. 8, see e.g. [0156] – [0163])
Although Rao teaches scripting, Rao does not address conventional expressions, concatenation schemes, and/or operators (“The description need only describe in detail that which is new or not conventional. See Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 USPQ at 94. This is equally true whether the claimed invention is directed to a product or a process”), and therefore does not expressly disclose:
wherein the programming language includes a combination of character strings for indicating a property of VNF resource information and an operator for concatenating the character strings;
wherein the determining of the VNF resource information comprises generating a result value by applying the VNF resource information to the VNF configuration information expressed in the programming language;
transmitting a VNF generation request message comprising the result value, the result value indicating the property of the VNF resource information,
wherein the property of the VNF resource information includes a name, a type, and a size of the VNF resource information
Gokurakuji discloses:
wherein the programming language includes a combination of character strings for indicating a property of VNF resource information and an operator for concatenating the character strings (Gokurakuji; Gokurakuji teaches rules implemented via code associated with VNFD(s) comprising VNF resource information and operators for concatenating character strings within the context of orchestration;
see e.g. [0102] “ ... VNF descriptor ... the character string of “0002” is concatenated to the character string of “OsakaSGW001 U-Plane) using an operator “&&”, thereby generating the VDU name “OsakaSGW001 U-Plane002” or the like” 
see e.g. [0103], [0104]

see e.g. abstract “ ... virtualization and orchestration system  ...” see e.g. [0007])
wherein the property of the VNF resource information includes a name, a type, of the VNF resource information (Gokurakuji, 
“OsakaSGW001 U-Plane” comprises a name “OsakaSGW001” and a type “U-Plane002”

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao with Gokurakuji’s concatenation scheme comprising concatenation operations and expressions to realize results  in association with VNFDs. The motivation being the combined solution provides one of ordinary skill in the art to provide realize scripts and/or programming languages to realize descriptions of VNF resources.

Rao in view of Gokurakuji discloses:
wherein the determining of the VNF resource information comprises generating a result value, via an NFV management and orchestration device  by applying the VNF resource information to the VNF configuration information expressed in the programming language (The combined solution provides for one of ordinary skill in the art to utilize Gokurakuji scheme to combine various types of VNFD information via scripting and/or programming language to realize a result)
transmitting a VNF generation request message comprising the result value, the result value indicating the property of the VNF resource information  (The combined solution provides for transmitting messages with respect to the result value),
Rao in view of Gokurakuji does not expressly disclose:
wherein the property of the VNF resource includes a size of the VNF resource information:
However in analogous art TNOVA within the context of  VNF orchestration comprising VNFD, programming languages, and results teaches:
 wherein the property of the VNF resource includes a size of the VNF resource information (TNOVA;
see e.g. Page 60, Annex C VNF Descriptor
see e.g. Page 62
 “cpu_last_level_cache_size”
“memory parameters”: “”type”: “”,
	“size”:  “ ” )
The Examiner notes TNOVA’s VNFD comprises several uses of parameters comprising name, type and size
See e.g. Pag 72 Annex E OpenStack’s Heat Template “ ... an example of a full HEAT Template, as it is bing used by the orchestrator to allocate dthe need infrastructure in VIM
	see e.g. Page 18, VNF provisioning: “In order to simply the integration between the VNFM and the VIM, Application vendors may leverage existing SDKs for different programming languages, including Java, node.js, .NET, Ruby, PHP and Python ...”
		see e.g. Page 15, Section 2.3.2. Resource Allocation “... Orchestrator can use to request the creation of a VNF, the scaling of a VNF, information about a VNF ...”
		see e.g. Page 38, Section 3.2.2.3 Request NS and VNF Instances Monitoring Data “ ... The type of the instance must be part of the request ...”
		see e.g. Page 22 “ ... a name  ...a value ...  a formula” to calculate the NS parameter with the values provided by the VNF instance parameters ...”
		see .eg,. Page 14 Section 2.2.4 Network Service Instance Change of Configuration Parameters “ ... The NS is modified and the result is returned to the Orchestrator”
		see e.g. Page 2.3.2.1 Resource Allocation Detail “ ... infrastructure characteristics of a VNF ... orchestration engine ...”
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao with TNOVA’s VNFD metadata, HEAT TEMPLATE to facilitate infrastructure, and teachings with respect to the utilization of programming languages. The motivation being the combined solution provides for one of ordinary skill in the art to fine tune the generation of results from program codes or scripts utilizing the various software tools explicitly taught by TNOVA. Hence one of ordinary skill in the art is readily able to write code reach realizes results from formulas, concatenation, strings, parameters, etc. with respect to VNFDs and orchestration 
Regarding claim 2, Rao in view of view of Gokurakuji and in further view of TNOVA disclose the method of claim 1, further comprising:
receiving the VNF resource information from an NFV infrastructure (NFVI) (Rao;
see e.g. Fig. 2 illustrating NFVI Resource 210
see e.g.  [0085] “ ... access infrastructure drawn from an NFV infrastructure (NFVI) resource 210 ...” 
see e.g. [0159], [0160])

Regarding claim 4,   Rao in view of view of Gokurakuji and in further view of TNOVA disclose the method of claim 1, wherein the VNF is deployed in
an NFVI receiving the VNF generation request message (Rao; Rao teaches the VNF utilizes an NFVI or equivalently is deployed in an NFVI
  see e.g. [0159] “ ... may request a specific amount of NFVI resources 210 and may be in the form of a request for an action to scale up or down (that is, update the allocated NFVI resources) ...”
see e.g. [0085]).
Regarding claim 5,   Rao in view of view of Gokurakuji and in further view of TNOVA disclose the method of claim 1, wherein the VNFD comprising the VNF configuration information is used to deploy a plurality of VNFs (Rao; Per Independent claim 1 Rao places no limitations on how many VNFs may be deployed in association with a  VNFD; see e.g. [0087] “ ... a plurality of VNFs ...”).

Regarding claim 6, claim 6 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 7, claim 7 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 11, Rao in view of view of Gokurakuji and in further view of TNOVA disclose apparatus of claim 7, 
wherein the at least one processor further controls to generate a network in an NFVI by applying a VNF resource to the programming language expression of a VNF configuration information (The combined solution provides for programming language expressions associated with an NFVI and applying the VNF resource
see e.g. Rao;  Fig. 16, Step 1610 “ ... network slice instance ...” see e.g. [0085] “ ... NFV infrastructure (NFVI) resource ...”
see e.g. Gokurakuji [0102] “ ... VNF descriptor ... the character string of “0002” is concatenated to the character string of “OsakaSGW001 U-Plane) using an operator “&&”, thereby generating the VDU name “OsakaSGW001 U-Plane002” or the like” 
see e.g. Gokurakuji [0096], [0103], [0104]
see e.g. TNOVA. Page 60, Annex C VNF Descriptor
see e.g. TNOVA  Page 62
 “cpu_last_level_cache_size”
“memory parameters”: “”type”: “”,
	“size”:  “ ”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao with Gokurakuji’s concatenation scheme comprising operators in association with VNFDs. The motivation being the combined solution provides one of ordinary skill in the art specific operator types to impact and/or influence of the lifecycle manager of virtualized services.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao with TNOVA’s VNFD metadata and teachings with respect to the utilization of programming languages. The motivation being the combined solution provides for one of ordinary skill in the art to fine tune the generation of results from program codes or scripts utilizing the various software tools explicitly taught by TNOVA. Hence one of ordinary skill in the art is readily able to write code reach realizes results from formulas, concatenation, strings, parameters, etc. with respect to VNFDs and orchestration 
Regarding claim 13, Rao in view of view of Gokurakuji and in further view of TNOVA disclose the apparatus of claim 7, wherein the VNF resource information comprises at least one of network information, subnet information, port information, storage information, and VM information (Rao, see e.g. [0082]  “ ... IP addresses ...” see e.g. [0084] “ ... partition settings ...”).
Regarding claim 14, Rao in view of view of Gokurakuji and in further view of TNOVA disclose the apparatus of claim 6, wherein the VNFD comprising the VNF configuration information is used to deploy a plurality of VNFs (Rao; Per Independent claim 1 Rao places no limitations on how many VNFs may be deployed in association with a  VNFD; see e.g. [0087] “ ... a plurality of VNFs ...” see e.g. [0052] “ ... at least one NF-A  ...”).
Regarding claim 15,   Rao in view of view of Gokurakuji and in further view of TNOVA disclose the apparatus of claim 6, wherein the
VNF is deployed in an NFV infrastructure (NFVI) receiving the VNF generation request message (Rao; Rao teaches the VNF utilizes an NFVI or equivalently is deployed in an NFVI
  see e.g. [0159] “ ... may request a specific amount of NFVI resources 210 and may be in the form of a request for an action to scale up or down (that is, update the allocated NFVI resources) ...”
see e.g. [0085]).

Regarding claim 17,  Rao in view of view of Gokurakuji and in further view of TNOVA disclose the method of claim 2, wherein the programming language expression comprises a combination of at least one character string for indicating a property of a VNF resource and an operator (The combined invention per  Gokurakuji’s scheme and TNOVA’s heat template per independent claim 1)
Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 11 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 20, Rao in view of view of Gokurakuji and in further view of TNOVA disclose the method of claim 2, wherein the VNF resource information includes at least one of network information, subnet information, port information, storage information, and virtual machine (VM) information (Rao, see e.g. [0082]  “ ... IP addresses ...” see e.g. [0084] “ ... partition settings ...”).

Claims 9 is  rejected under 35 USC 103 as being unpatentable over Rao in view of view of Gokurakuji and in further view of TNOVA disclose and in further view of Scheffler (US 2015/0339570)
Regarding claim 9,    Rao in view of view of Gokurakuji and in further view of TNOVA disclose the apparatus of claim 6, however Rao does not expressly disclose wherein at least one processor further controls to change the programming language expression from a list form to a dictionary form.
However in analogous art Scheffler discloses:
wherein at least one processor further controls to change the programming language expression from a list form to a dictionary form (Scheffler; Scheffler teaches a  transformer module which supports  programming languages and provides for transforming  a list to a dictionary
see e.g. [0219] “ ... transformer modules ... list ... dictionary ... programming language expression ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao with Scheffler’s transforming module. The motivation being the combined invention provides for increased efficiencies in lifecycle management of VNFs.
Claims 12 and 19 are rejected under 35 USC 103 as being unpatentable over Rao in view of view of Gokurakuji and in further view of TNOVA disclose and in further view of Antony (US 2016/0291999)
Regarding claim 12, Rao in view of view of Gokurakuji and in further view of TNOVA disclose the apparatus of claim 11, wherein the at least one processor further controls to:
create a virtual machine (VM) of the NFVI (Rao; see e.g. [0159] “ ... scale in or out the number of virtualized instances ...”), Rao does not expressly disclose:
attach a port of the network to the VM.
However in analogous art Antony discloses:
attach a port of the network to the VM (Antony; see e.g. [0038] “ ... configuration ... change to the port number .. to which the VM 108 is attached ...”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rao with Antony’s conventional provisioning of ports associated with VMs. The motivation being the combined solution provides for increased efficiencies in lifecycle management of VNFs.
Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 12 and is considered an obvious variation; therefore it is rejected under the same rationale.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TODD L BARKER/Primary Examiner, Art Unit 2449